Citation Nr: 9931605	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of left ankle 
sprains, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1979 
and from August 1979 to February 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the veteran's claim of entitlement to service 
connection for a left ankle condition/sprain.

The Board notes that historically, the RO has denied 
entitlement to service connection for postoperative 
gastrocnemius soleus equinus (clubfeet) and for a bilateral 
foot condition, in February 1989 and in March 1993, 
respectively.  The veteran never perfected appeals as to 
those denials.  Given that the RO did not address the 
veteran's disorder as left ankle sprain until its May 1998 
rating decision, however, the Board finds the issue before it 
for consideration to be as framed on the title page of this 
decision.  New and material evidence is not required in this 
instance. 


FINDING OF FACT

The veteran has submitted a claim that is plausible and 
capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of left ankle sprains, claimed as degenerative 
joint disease, is well grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the veteran's claims file, the Board finds 
that the veteran has submitted a plausible claim, capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In this respect, the Board finds competent 
medical evidence of a current left ankle disorder 
(degenerative joint disease), evidence of in-service left 
ankle sprains (documented in the veteran's service medical 
records), and competent medical evidence of a causal 
relationship between the veteran's in-service left ankle 
sprains and his post-service left ankle degenerative joint 
disease (the January 1998 correspondence from the veteran's 
private physician, Dr. Y.).  See Caluza v. Brown, 7 Vet. App. 
498 (1994).


ORDER

The claim for service connection for residuals of left ankle 
sprains, claimed as degenerative joint disease, is well 
grounded.


REMAND

Where a well grounded claim has been submitted, VA has a duty 
to assist the veteran in development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(b) (West 1991).

Review of the veteran's service medical records indicates 
that upon enlistment examination (conducted in July 1975), 
the veteran submitted correspondence from his private 
physician, which stated that the veteran had a bilateral 
clubfoot deformity that had been treated with multiple 
castings and anterior tibial tendon transfers.  It was then 
noted on the veteran's enlistment examination that he had had 
clubfeet when small, which had responded to treatment.  The 
veteran was found to be qualified for enlistment.  In October 
1977, the veteran complained of pain in the left ankle over 
the prior two days.  Objectively, it was noted that the 
veteran's ankle was slightly deformed from clubfoot surgery 
when the veteran was a baby.  There was no swelling or edema.  
Pain was mostly on movement and walking.  The assessment was 
sprained left ankle, possibly old surgery reinjured.  The 
veteran's ankle was wrapped for 10 days, and he was 
instructed to return for follow-up as needed.  Upon 
separation examination (conducted in February 1979), the 
veteran reported his clubfeet, but no abnormalities were 
noted by the examiner.

The veteran reenlisted in August 1979.  In November 1979, the 
veteran was referred to podiatry for evaluation.  It was 
noted at that time that the veteran had had no problems with 
his childhood bilateral clubfoot repair until the month 
before, at which time he sustained four inversion sprains in 
about a 10-week period.  The veteran had been casted for 10 
days, but he currently had pain over the lateral incision 
with weight baring.  The provisional diagnoses were traction 
neurapraxia and fibrous nerve entrapment.  In October 1980, a 
Medical Board proceeding was instituted, as the veteran had 
complained of pain in both feet and ankles over the prior 14 
months, having been assigned a different military occupation 
specialty than before.  The veteran had difficulty doing PT, 
walking on rough terrain, and doing road marches.  He had 
also had numerous left ankle sprains.  Physical examination 
found bilateral hammertoes, two through five; bilateral 
decreased medial and longitudinal arch with calcaneal 
eversion; bilateral talar bulge; and bilateral diffuse 
plantar hyperkeratosis.  The veteran pronated throughout the 
gait cycle, with a propulsive toe-off.  The only gross 
abnormality noted was ankle joint dorsiflexion with the knee 
extended.  The veteran could only barely dorsiflex to 
perpendicular.  It was reiterated that the veteran had been 
seen numerous times complaining of his feet hurting.  He was 
unable to do the rigorous training required of his military 
occupational specialty.  Sometimes the veteran's scars became 
tender from wearing his boots.  The diagnosis was 
gastrocnemius soleus equinus, both lower extremities; 
recurrent left ankle sprains and moderate pes planus 
deformities; existing prior to service, not service 
aggravated.  It was the consensus of the Medical Evaluation 
Board that the veteran no longer met the medical fitness 
standards in regard to gastrocnemius soleus equinus.  The 
veteran was medically separated from service.

The veteran's private medical records (dated in December 1978 
and in May 1990) indicate that the veteran was treated for 
disarticulation of bones in his feet and for a left ankle 
sprain, respectively.  

January 1998 correspondence from the veteran's private 
physician, Dr. Y., indicates that the veteran had been 
treated intermittently for some time because of pain in both 
feet and in the left ankle.  The veteran's history of 
clubfeet and degenerative arthritis of the left ankle were 
noted.  Dr. Y. reiterated the veteran's service medical 
history, reflecting the veteran's reports of never having had 
problems with his left ankle until he sustained a severe 
sprain in service.  Prior to the strain, the veteran had had 
continued problems with the left ankle.  Over the years, the 
left ankle had become progressively more painful.  Dr. Y. 
stated that x-rays of the veteran's left ankle showed 
degenerative arthritis of the ankle joint.  In discussing the 
veteran's condition with him, Dr. Y. indicated that he had 
told the veteran that it was possible that the injury he had 
sustained in service had caused his left ankle problems.

Upon review of the veteran's medical history, as outlined 
above and contained in the claims file, the Board finds the 
medical evidence accompanying the veteran's claim to be 
inadequate at this time for the Board to make a determination 
on the merits of the issue of entitlement to service 
connection.  On one hand, the veteran's Medical Board 
Evaluation determined that the veteran's clubfeet preexisted 
service and that the left ankle sprains were not evidence of 
aggravation of a preexisting disorder.  On the other hand, 
the veteran's private physician (who provided treatment over 
an extended period of time) indicated his belief that it was 
possible that the veteran's left ankle problems were related 
to his severe ankle sprain in service.  VA regulation allows 
the Board to request a medical examination in order to 
clarify the evidence of record.  See 38 C.F.R. § 3.326(a) 
(1999).

Therefore, in light of the above, the issue of entitlement to 
service connection for residuals of left ankle sprains, 
claimed as degenerative joint disease, will not be decided 
pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-January 1998 
treatment records, VA or private, 
associated with the veteran's left ankle, 
should be obtained by the RO and 
incorporated into the claims file.

2.  A VA orthopedic examination should be 
scheduled and conducted in order to 
determine the nature and etiology of the 
veteran's left ankle disorder, 
particularly degenerative joint disease.  
All suggested studies should be 
performed.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current left ankle 
disorder, particularly degenerative joint 
disease, is related to the veteran's in-
service left ankle sprains.

In addition, the examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
in-service left ankle sprains represented 
an aggravation of the veteran's 
preexisting bilateral clubfeet; the 
examiner should comment on whether they 
were medically separate and distinct from 
the veteran's bilateral clubfeet.

The examiner should provide a rationale 
for each opinion expressed.  If the 
examiner cannot answer any of the above 
questions without resort to speculation, 
he or she should so state.

The claims files and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  
Specifically, the veteran's service 
medical records and private medical 
records dated in May 1990 should be 
reviewed.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

3.  The RO should carefully review the 
orthopedic examination report to ensure 
that it is in complete compliance with 
this remand, including all requested 
findings and opinions.  If not, the 
report should be returned to the examiner 
for corrective action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, in light of 
the orthopedic examination report.  The 
RO's attention is directed to Miller v. 
West, 11 Vet. App. 345 (1998).  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of actions taken on the 
veteran's claim and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals







